               Case 3:18-cv-07460-JD Document 97 Filed 07/03/19 Page 1 of 7




1    Leo R. Beus (pro hac vice)
     L. Richard Williams (pro hac vice)
2    K. Reed Willis (pro hac vice)
3    BEUS GILBERT PLLC
     ATTORNEYS AT LAW
4    701 NORTH 44TH STREET
     PHOENIX, ARIZONA 85008-6504
5    TELEPHONE: (480) 429-3000
6    E-mail:                lbeus@beusgilbert.com
                            rwilliams@beusgilbert.com
7                           rwillis@beusgilbert.com
8
     Allan Steyer (State Bar No. 100318)
9    Donald Scott Macrae (State Bar No. 104663)
     Jill K. Cohoe (State Bar No. 296844)
10   STEYER LOWENTHAL BOODROOKAS
      ALVAREZ & SMITH LLP
11   235 Pine Street, 15th Floor
     San Francisco, California 94104
12   Telephone: (415) 421-3400
     Facsimile: (415) 421-2234
13   E-mail:       asteyer@steyerlaw.com
                   smacrae@steyerlaw.com
14                 jcohoe@steyerlaw.com
15
     Attorneys for Plaintiff Nikola Corporation
16
17   [Additional Counsel on Signature Page]

18                                                UNITED STATES DISTRICT COURT
19
                                           NORTHERN DISTRICT OF CALIFORNIA
20
                                                     SAN FRANCISCO DIVISION
21
22      Nikola Corporation, a Delaware                          Case No.: 3:18-CV-07460-JD
        corporation,
23                                                              JOINT STIPULATION AND
24                                         Plaintiff,           [PROPOSED] ORDER TO CONTINUE
                                                                INITIAL CASE MANAGEMENT
25                             vs.                              CONFERENCE
26      Tesla, Inc., a Delaware corporation,
27                                         Defendant.           HON. JAMES DONATO
28
      3:18-CV-07460-JD                                            JOINT STIPULATION AND [PROPOSED]
                                                                    ORDER TO CONTINUE INITIAL CASE
                                                                          MANAGEMENT CONFERENCE
     C:\NRPortbl\DMSDB1\PSPENCER\1720940_1.docx
     1720940.1 - NIKOLA.TESLA
               Case 3:18-cv-07460-JD Document 97 Filed 07/03/19 Page 2 of 7



1               Pursuant to Civil Local Rules 6-2 and 7-12, and this Court’s Standing Order For Civil
2    Cases Before Judge James Donato, Nikola Corporation (“Nikola”) and Tesla, Incorporated
3
     (“Tesla”), by and through their respective attorneys, hereby submit the following Joint
4
5    Stipulation, as follows:
6               WHEREAS, on December 27, 2018, a clerk’s notice of impending reassignment to a
7
     U.S. District Court Judge vacated the previously set Initial Case Management Conference.
8
9               WHEREAS, on December 28, 2018, this case was assigned to the Honorable Judge

10   James Donato for all further proceedings.
11
                WHEREAS, on January 3, 2019, the Court issued a Case Management Scheduling
12
     Order setting the Initial Case Management Conference for March 21, 2019 at 10:00 AM in
13
14   San Francisco, Courtroom 11, 19th Floor and ordering the Case Management Statement due
15   by March 14, 2019.
16
                WHEREAS, lead counsel for Tesla had a conflict with the March 21, 2019 Initial Case
17
18   Management Conference date. The parties filed a joint stipulation to move the Initial Case
19   Management Conference from March 21, 2019 at 10:00 AM to March 28, 2019 at 10:00 AM.
20
     (Dkt. 79.)
21
22              WHEREAS, the Court issued an order re-setting the Initial Case Management

23   Conference for April 11, 2019 at 10:00 AM in San Francisco, Courtroom 11, 19th Floor.
24
                WHEREAS, counsel for Nikola had a conflict with the April 11, 2019 Initial Case
25
     Management Conference date, as set forth in the accompanying declaration. The parties filed
26
27   a joint stipulation to move the Initial Case Management Conference from April 11, 2019 at
28    3:18-CV-07460-JD                                     JOINT STIPULATION AND [PROPOSED]
                                                             ORDER TO CONTINUE INITIAL CASE
                                                                   MANAGEMENT CONFERENCE
                                                      2
     C:\NRPortbl\DMSDB1\PSPENCER\1720940_1.docx
     1720940.1 - NIKOLA.TESLA
               Case 3:18-cv-07460-JD Document 97 Filed 07/03/19 Page 3 of 7



1    10:00 AM to June 13, 2019 at 10:00 AM in San Francisco, Courtroom 11, 19th Floor. (Dkt.
2    85.)
3
                WHEREAS, the Court issued an order re-setting the Initial Case Management
4
5    Conference for July 18, 2019 at 10:00 AM.
6               WHEREAS, lead counsel for Nikola has a conflict with July 18, 2019 Initial Case
7
     Management Conference, as set forth in the accompanying declaration. Counsel for Nikola
8
9    contacted counsel for Tesla on June 28, 2019 to seek agreement to continue the Initial Case

10   Management Conference. Counsel for Tesla agreed to continue the Initial Case Management
11
     Conference and, on July 1, 2019, agreed to continue the Initial Case Management Conference
12
     to August 8, 2019 at 10:00 AM in San Francisco, Courtroom 11, 19th Floor. Counsel for Tesla
13
14   agreed to continue the Initial Case Management Conference because counsel for Nikola has
15   represented that its lead counsel is unavailable on July 18, 2019. Tesla does not need to
16
     continue the Initial Case Management Conference and remains available July 18, 2019 should
17
18   the Court deny the stipulation.
19              NOW THEREFORE IT IS HEREBY STIPULATED AND THE PARTIES JOINTLY
20
     REQUEST that the Court reset the Initial Case Management Conference for August 8, 2019
21
22   at 10:00 AM, and the due date for the updated Case Management Statement for August 1,

23   2019.
24
25
26
27
28    3:18-CV-07460-JD                                  JOINT STIPULATION AND [PROPOSED]
                                                          ORDER TO CONTINUE INITIAL CASE
                                                                MANAGEMENT CONFERENCE
                                                   3
     C:\NRPortbl\DMSDB1\PSPENCER\1720940_1.docx
     1720940.1 - NIKOLA.TESLA
               Case 3:18-cv-07460-JD Document 97 Filed 07/03/19 Page 4 of 7



1    DATED: July 2, 2019                          Respectfully submitted,
2                                                 By      /s/ K. Reed Willis
3                                                      K. Reed Willis
4                                                 BEUS GILBERT PLLC
5                                                    Leo R. Beus (Admitted Pro Hac Vice)
                                                     lbeus@beusgilbert.com
6                                                    L. Richard Williams (Admitted Pro Hac Vice)
7                                                    rwilliams@beusgilbert.com
                                                     K. Reed Willis (Admitted Pro Hac Vice)
8                                                    rwillis@beusgilbert.com
9                                                    701 North 44th Street
                                                     Phoenix, AZ 85008-6504
10                                                   T: 480-429-3000 | F: 480-429-3001
11
                                                  STEYER LOWENTHAL BOODROOKAS
12                                                ALVAREZ & SMITH LLP
                                                     Allan Steyer (State Bar No. 100318)
13
                                                     asteyer@steyerlaw.com
14                                                   Donald Scott Macrae (State Bar No. 104663)
                                                     smacrae@steyerlaw.com
15                                                   Jill K. Cohoe (State Bar No. 296844)
16                                                   jcohoe@steyerlaw.com
17                                                     Attorneys for Plaintiff Nikola Corporation
18
                                                  By    /s/ Amit Makker
19                                                     Amit Makker
20
                                                  LATHAM & WATKINS LLP
21                                                   Perry J. Viscounty (Bar No. 132143)
22                                                   perry.viscounty@lw.com
                                                     Amit Makker (Bar No. 280747)
23                                                   amit.makker@lw.com
24                                                   505 Montgomery Street, Suite 2000
                                                     San Francisco, CA 94111-6538
25                                                   T: +1.415.391.0600 / F: +1.415.395.8095
26
27
28    3:18-CV-07460-JD                                      JOINT STIPULATION AND [PROPOSED]
                                                              ORDER TO CONTINUE INITIAL CASE
                                                                    MANAGEMENT CONFERENCE
                                                        4
     C:\NRPortbl\DMSDB1\PSPENCER\1720940_1.docx
     1720940.1 - NIKOLA.TESLA
               Case 3:18-cv-07460-JD Document 97 Filed 07/03/19 Page 5 of 7



1                                                     Matthew J. Moore (pro hac vice)
                                                      matthew.moore@lw.com
2                                                     555 11th St, NW, Ste. 1000
3                                                     Washington, DC 20004
                                                      T: +1.202.637.2200 / F: +1.202.637.2201
4
5                                                     Clement M. Naples (pro hac vice)
                                                      clement.naples@lw.com
6                                                     885 Third Avenue
7                                                     New York, NY 10022-4834
                                                      T: +1.212.906.1200 / F: +1.212.751.4864
8                                                     Attorneys for Defendant Tesla, Incorporated
9
10                                                ATTESTATION
11              I, Jill K. Cohoe, am the ECF user whose user ID and password authorized the filing of
12
     this Document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have
13
14   concurred in this filing.

15   Dated: July 2, 2019                                   /s/ Jill K. Cohoe
                                                           Jill K. Cohoe
16
17
18
19
20
21
22
23
24
25
26
27
28    3:18-CV-07460-JD                                       JOINT STIPULATION AND [PROPOSED]
                                                               ORDER TO CONTINUE INITIAL CASE
                                                                     MANAGEMENT CONFERENCE
                                                       5
     C:\NRPortbl\DMSDB1\PSPENCER\1720940_1.docx
     1720940.1 - NIKOLA.TESLA
               Case 3:18-cv-07460-JD Document 97 Filed 07/03/19 Page 6 of 7



1                                                 [PROPOSED] ORDER
2               PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.
3
4
5    DATED:
                                                             HONORABLE JAMES DONATO
6                                                            United Stated District Court Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    3:18-CV-07460-JD                                         JOINT STIPULATION AND [PROPOSED]
                                                                 ORDER TO CONTINUE INITIAL CASE
                                                                       MANAGEMENT CONFERENCE
                                                         6
     C:\NRPortbl\DMSDB1\PSPENCER\1720940_1.docx
     1720940.1 - NIKOLA.TESLA
Case 3:18-cv-07460-JD Document 97 Filed 07/03/19 Page 7 of 7
